Exhibit 10.4

 

FORM OF
INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is dated as of                  , 2010 (this
“Agreement”) and is by and among KKR Management LLC, a Delaware limited
liability company (the “Managing Partner”), KKR & Co. L.P., a Delaware limited
partnership (the “Partnership”), and [Name of director] (the “Indemnitee”).

 

Background

 

The Managing Partner believes that in order to attract and retain highly
competent persons to serve as directors or in other capacities, it must provide
such persons with adequate protection through indemnification against the risks
of claims and actions against them arising out of their services to and
activities on behalf of the Managing Partner acting in its own right or as
general partner of the Partnership (or both).

 

The Managing Partner desires and has requested the Indemnitee to serve as a
director of the Managing Partner and, in order to induce the Indemnitee to serve
as a director of the Managing Partner, the Managing Partner and the Partnership
wish to grant and secure the Indemnitee the indemnity provided for herein.  The
Indemnitee is willing to so serve on the basis that such indemnity be provided.

 

In consideration of the Indemnitee’s service to the Managing Partner and the
Partnership and the covenants and agreements set forth below, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows.

 

Section 1. Indemnification.  To the fullest extent permitted by law but subject
to the limitations expressly provided in this Agreement, the Indemnitee shall be
indemnified and held harmless by the Managing Partner on an after tax basis from
and against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all threatened,
pending or completed claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, and whether formal or informal
and including appeals, in which the Indemnitee may be involved, or is threatened
to be involved, as a party or otherwise, by reason of being or having been or
having agreed to serve as a director of the Managing Partner, or while serving
as a director of the Managing Partner, being or having been serving or having
agreed to serve at the request of the Managing Partner as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee, partner
or manager or similar capacity) of another corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise, whether arising from acts or omissions to act occurring on, before
or after the date of this Agreement; provided that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by an arbitral tribunal or court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud or willful misconduct. Notwithstanding the preceding sentence,
except as otherwise provided in Section 3(e) of this Agreement, the Managing
Partner shall be required to indemnify a person described in such sentence in
connection with any demand, action, suit, claim or proceeding (or part thereof)
commenced by such person only if the commencement of such demand, action, suit,
claim or proceeding (or part thereof) by such person was authorized by the
Managing Partner in its sole discretion.

 

Section 2. Advance Payment of Expenses.  To the fullest extent permitted by law,
expenses (including legal fees and expenses) incurred by the Indemnitee who is
indemnified pursuant to this Agreement in appearing at, participating in or
defending any claim, demand, action, suit, claim or proceeding shall, from time
to time, be advanced by the Managing Partner prior to a final and non-appealable
determination that the Indemnitee is not entitled to be indemnified upon receipt
by the Managing Partner of an undertaking by or on behalf of the

 

--------------------------------------------------------------------------------


 

Indemnitee to repay such amount if it ultimately shall be determined that the
Indemnitee is not entitled to be indemnified as authorized in this Agreement.

 

Section 3. Procedure for Indemnification; Notification and Defense of Claim.

 

(a) Promptly after receipt by the Indemnitee of notice of the commencement of
any action, suit, claim or proceeding, the Indemnitee shall, if a claim in
respect thereof is to be made against the Managing Partner hereunder, notify the
Managing Partner in writing of the commencement thereof.  The failure to
promptly notify the Managing Partner of the commencement of the action, suit,
claim or proceeding, or the Indemnitee’s request for indemnification, will not
relieve the Managing Partner from any liability that it may have to the
Indemnitee hereunder, except to the extent the Managing Partner is actually
prejudiced in its defense of such action, suit, claim or proceeding as a result
of such failure.  To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Managing Partner a written request therefor including such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to enable the Managing Partner to determine whether and
to what extent the Indemnitee is entitled to indemnification.

 

(b) With respect to any action, suit, claim or proceeding of which the Managing
Partner is so notified, as provided in this Agreement, the Managing Partner, if
appropriate, shall be entitled to assume and control the defense of such action,
suit, claim or proceeding, with counsel reasonably acceptable to the Indemnitee,
upon the delivery to the Indemnitee of written notice of its election to do so,
and the Indemnitee shall cooperate with the Managing Partner in such defense as
reasonably requested by the Managing Partner.  After delivery of such notice
(but subject to such approval of counsel by the Indemnitee and the retention of
such counsel by the Managing Partner), the Managing Partner will not be liable
to the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same action, suit, claim or
proceeding; provided that (1) the Indemnitee shall have the right to employ the
Indemnitee’s own counsel in such action, suit, claim or proceeding at the
Indemnitee’s expense and (2) if (i) the employment of counsel by the Indemnitee
at the Managing Partner’s expense has been previously authorized in writing by
the Managing Partner, or (ii) counsel to the Indemnitee shall have reasonably
concluded (evidenced by written notice to the Managing Partner setting forth the
basis for and explanation of such conclusion) that there likely exists a
conflict of interest or position, or reasonably believes that such a conflict is
likely to arise, on any significant issue between the Managing Partner and the
Indemnitee in the conduct of any such defense, then the fees and expenses of the
Indemnitee’s separate counsel shall be at the expense of the Managing Partner,
except as otherwise expressly provided by Section 1 of this Agreement, and the
Managing Partner shall not control the defense of such action, suit, claim or
proceeding to the extent of such conflict of interest.  The Managing Partner
shall not be entitled, without the written consent of the Indemnitee, to assume
the defense of any claim brought by or in the right of the Managing Partner or
as to which counsel for the Indemnitee shall in accordance with clause
(2)(ii) of the proviso in the immediately preceding sentence have delivered
requisite notice regarding the conclusion referred to in such clause.

 

(c) To the fullest extent permitted by law and subject to the other provisions
of this Agreement, the Managing Partner’s assumption of the defense of an
action, suit, claim or proceeding in accordance with Section 3(b) will
constitute an irrevocable acknowledgement by the Managing Partner that any loss
and liability suffered by the Indemnitee and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement by or for the account of
the Indemnitee actually and reasonably incurred in connection therewith are
indemnifiable by the Managing Partner under Section 1 of this Agreement.

 

(d) The determination whether to grant the Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Managing
Partner’s receipt of a request for indemnification in accordance with
Section 3(a).  If the Managing Partner determines that the Indemnitee is
entitled to such indemnification or the Managing Partner has acknowledged such
entitlement, the Managing Partner shall make payment to the Indemnitee of the
indemnifiable amount within such 30 day period.  If the Managing Partner has not
so acknowledged such entitlement or  the Managing Partner’s determination of

 

2

--------------------------------------------------------------------------------


 

whether to grant the Indemnitee’s indemnification request has not been made
within such 30 day period, the requisite determination of entitlement to
indemnification shall nonetheless be deemed to have been made and the Indemnitee
shall be entitled to such indemnification, subject to Section 5, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under law.

 

(e) In the event that (i) the Managing Partner determines in accordance with
this Section 3 that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Managing Partner denies a request for indemnification, in
whole or in part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Managing Partner or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to the Indemnitee hereunder, the Indemnitee’s entitlement to such
indemnification or advancement of expenses shall be settled by arbitration in
accordance with Section 16.  The Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing the Indemnitee’s
right to indemnification or advancement of expenses, in whole or in part, in
such arbitration shall also be indemnified by the Managing Partner to the
fullest extent permitted by law.

 

(f) The Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be.  The Managing Partner shall have the burden of proof in overcoming
such presumption, and such presumption shall be used as a basis for a
determination of entitlement to indemnification and advancement of expenses
unless the Managing Partner overcomes such presumption by clear and convincing
evidence.

 

Section 4. Guarantee and Insurance.

 

(a) The Partnership unconditionally guarantees the fulfillment of all of the
Managing Partner’s obligations under this Agreement, and the Partnership agrees
to be jointly and severally liable with the Managing Partner with respect to
such obligations to the fullest extent as if references to the Managing Partner
hereunder were references to the Partnership.

 

(b) The indemnification provided by this Agreement shall be in addition to any
other rights to which the Indemnitee may be entitled under any agreement,
insurance, as a matter of law, in equity or otherwise, both as to actions in the
Indemnitee’s capacity as an Indemnitee and as to actions in any other capacity,
and shall continue as to an Indemnitee who has ceased to serve in such capacity.

 

(c) The Managing Partner and the Partnership may purchase and maintain insurance
against any liability that may be asserted against, or expense that may be
incurred by, any person in connection with the activities of the Managing
Partner or the Partnership or such person’s activities on behalf of the Managing
Partner or the Partnership, regardless of whether the Managing Partner or the
Partnership would have the power to indemnify such person against such liability
under the provisions of this Agreement.

 

Section 5. Limitation on Indemnification.

 

(a) For purposes of this Agreement (i) the Managing Partner shall be deemed to
have requested the Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Managing Partner also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; (ii) excise taxes assessed on the
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute “fines” within the meaning of this Agreement; and (iii) any
action

 

3

--------------------------------------------------------------------------------


 

taken or omitted by the Indemnitee with respect to any employee benefit plan in
the performance of its duties for a purpose reasonably believed by it to be in
the best interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose that is in the best interests of the Managing Partner
and the Partnership.

 

(b) Any indemnification pursuant to this Agreement shall be made on a joint and
several basis and only out of the assets of the Managing Partner and the
Partnership. Each of the limited partners of the Partnership and the members of
the Managing Partner shall not be personally liable for such indemnification and
shall have no obligation to contribute or loan any monies or property to the
Managing Partner or the Partnership to enable it to effectuate such
indemnification. In no event may the Indemnitee subject any limited partner of
the Partnership or any member of the Managing Partner to personal liability by
reason of the indemnification provisions set forth in this Agreement.

 

(c) The provisions of this Agreement are for the benefit of the Indemnitee and
his or her heirs, successors, assigns, executors and administrators and shall
not be deemed to create any rights for the benefit of any other persons.

 

Section 6.  Certain Settlement Provisions.  The Managing Partner shall have no
obligation to indemnify the Indemnitee under this Agreement for any amounts paid
in settlement of any action, suit, claim or proceeding without  the Managing
Partner’s prior written consent (which may not be unreasonably withheld).  The
Managing Partner shall not settle any action, suit, claim or proceeding in any
manner that would impose any fine or other monetary obligation on the Indemnitee
that is not fully indemnified by the Managing Partner or any equitable relief on
the Indemnitee or includes an admission of wrongdoing by the Indemnitee, in each
case without the Indemnitee’s prior written consent (which may not be
unreasonably withheld).  To the extent the Managing Partner has assumed and
controls the defense of any action, suit, claim or proceeding in accordance with
this Agreement, the Indemnitee shall permit the Managing Partner to assume and
control the settlement, negotiation or compromise of such action, suit, claim or
proceeding, and the Indemnitee shall cooperate with the Managing Partner as
reasonably requested by the Managing Partner in such settlement, negotiation or
compromise. The Indemnitee shall not settle, negotiate or compromise any action,
suit, claim or proceeding indemnifiable under this Agreement without  the
Managing Partner’s prior written consent (which may not be unreasonably
withheld).

 

Section 7. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any arbitral tribunal or
court of competent jurisdiction, then the Managing Partner shall nevertheless
indemnify the Indemnitee if the Indemnitee was or is made or is threatened to be
made a party or is otherwise involved in any threatened, pending or completed
action, suit, claim or proceeding (brought in the right of the Managing Partner,
the Partnership or otherwise), whether civil, criminal, administrative or
investigative and whether formal or informal, including appeals, by reason of
the fact that the Indemnitee is or was or has agreed to serve as a director of
the Managing Partner, or while serving as a director of the Managing Partner, is
or was serving or has agreed to serve at the request of the Managing Partner as
a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or by reason of any action alleged to
have been taken or omitted in such capacity, from and against all loss and
liability suffered and expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement reasonably incurred by or on behalf of the
Indemnitee in connection with such action, suit, claim or proceeding, including
any appeals, to the fullest extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by law.

 

Section 8. Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is finally settled by arbitration to be unavailable to the Indemnitee in whole
or in part, it is agreed that, in such event, the Managing Partner shall, to the
fullest extent permitted by law, contribute to the payment of all of the
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of the

 

4

--------------------------------------------------------------------------------


 

Indemnitee in connection with any action, suit, claim or proceeding, including
any appeals, in an amount that is just and equitable in the circumstances;
provided, that, without limiting the generality of the foregoing, such
contribution shall not be required where such arbitration settlement is due to
any limitation on indemnification set forth in Section 5 or 6 hereof.

 

Section 9. Form and Delivery of Communications.  All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered by hand, mailed by certified or
registered mail with postage prepaid, mailed for overnight delivery by reputable
overnight courier or (d) sent by email or facsimile transmission, upon receipt
when confirmed that such transmission has been received.  Notice to the Managing
Partner shall be sent to 9 West 57th Street, New York, New York  10019,
Attention: General Counsel, facsimile: 212-750-0003, confirmation telephone
number: 212-750-8300 (or at such other address or means of contact that the
Managing Partner shall notify the Indemnitee in writing from time to time). 
Notice to the Indemnitee shall be sent to [·], email: [·] (or at such other
address or means of contact that the Indemnitee shall notify the Managing
Partner in writing from time to time).

 

Section 10. Nonexclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which the Indemnitee may have under any provision of law, in any
court in which a proceeding is brought, other agreements or otherwise, and the
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of the Indemnitee.  No amendment or alteration of  the
Managing Partner’s limited liability company agreement or the Partnership’s
limited partnership agreement or any other agreement shall adversely affect the
rights provided to the Indemnitee under this Agreement.

 

Section 11. No Construction as Employment Agreement.  Nothing contained herein
shall be construed as giving the Indemnitee any right to be retained as a
director of the Managing Partner or in the employ of the Managing Partner or its
affiliates.  For the avoidance of doubt, the indemnification and advancement of
expenses provided under this Agreement shall continue as to the Indemnitee even
though he may have ceased to be a director, officer, employee or agent of the
Managing Partner.

 

Section 12. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.

 

Section 13. Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

 

Section 14. Modification and Waiver.  No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by all
of the parties hereto.  No failure or delay by any party in exercising any
right, power or privilege hereunder (other than a failure or delay beyond a
period of time specified herein) shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 15. Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Managing Partner
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of any indemnitor under this Agreement, by written agreement in form
and substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Managing Partner would be required to perform if no such succession had
taken place.

 

5

--------------------------------------------------------------------------------


 

Section 16. Arbitration.

 

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including without limitation the validity,
scope and enforceability of this arbitration provision) shall be finally settled
by arbitration conducted by a single arbitrator in New York, New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the dispute fail to agree on the
selection of an arbitrator within thirty (30) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment.  The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings. Except as required by
law or as may be reasonably required in connection with ancillary judicial
proceedings to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award,
the arbitration proceedings, including any hearings, shall be confidential, and
the parties shall not disclose any awards, any materials produced in the
proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public domain.

 

(b) Each party hereby, (i) irrevocably agrees that any claims, suits, actions or
proceedings arising out of or relating in any way to this Agreement (including
any claims, suits or actions to interpret, apply or enforce this Section 16 or
any judicial proceeding ancillary to an arbitration or contemplated arbitration
arising out of or relating to or concerning this Agreement), shall be
exclusively brought in the Court of Chancery of the State of Delaware or, if
such court does not have subject matter jurisdiction thereof, any other court in
the State of Delaware with subject matter jurisdiction; (ii) irrevocably submits
to the exclusive jurisdiction of such courts in connection with any such claim,
suit, action or proceeding; (iii) irrevocably agrees not to, and waives any
right to, assert in any such claim, suit, action or proceeding that (A) it is
not personally subject to the jurisdiction of such courts or any other court to
which proceedings in such courts may be appealed, (B) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (C) the venue of such
claim, suit, action or proceeding is improper; (iv) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding; (v) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder, and
agrees that such service shall constitute good and sufficient service of process
and notice thereof; provided, that nothing in clause (v) hereof shall affect or
limit any right to serve process in any other manner permitted by law; and
(vi) irrevocably waives any and all right to trial by jury in any such claim,
suit, action or proceeding.

 

(c)  Notwithstanding any provision of this Agreement to the contrary, this
Section 16 shall be construed to the maximum extent possible to comply with the
laws of the State of Delaware, including the Delaware Uniform Arbitration Act
(10 Del. C. § 5701 et  seq.) (the “Delaware Arbitration Act”).  If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 16, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 16.  In that case, this Section 16 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 16 shall be construed to omit such invalid or unenforceable
provision.

 

Section 17. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

Section 18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

6

--------------------------------------------------------------------------------


 

Section 19.  Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

[Rest of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

This Agreement has been duly executed and delivered to be effective as of the
date first stated above.

 

 

 

KKR MANAGEMENT LLC

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

KKR & CO. L.P.

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

8

--------------------------------------------------------------------------------